          IN THE UNITED STATES DISTRICT COTOT FOR THE
                   SOUTHERN DISTRICT OF GEORGIA
                         AUGUSTA DIVISION




WHITESELL CORPORATION,          *
                                *


           Plaintiff,           *
                                *


     V.                          *          CV 103-050
                                *


ELECTROLUX HOME PRODUCTS,       *
INC., HUSQVARNA, A.B., and       *
HUSQVARNA OUTDOOR PRODUCTS,      *
INC.,                            *
                                 *


           Defendants.           *




                            ORDER




     On Friday, June 12, 2019, at approximately 4:00 p.m..

Plaintiff Whitesell Corporation filed four motions to strike

the reports and testimony of certain expert defense witnesses.

Defendants filed an opposition brief today, Monday, June 15,

at 12:42 p.m.   The Court has been presiding over a jury trial

this entire day; today is also the deadline that the parties

must submit rebuttal expert reports.

     While Plaintiff expressly states that the motions are not

Daubert motions, the motions may be construed as an attack on

each expert's methodology and reliability, which are typically

Daubert issues.^    Moreover, much of the basis of Plaintiff's



     ^    The parties have agreed to submit Daubert motions
between October 16, 2019 and November 15, 2019, after all
expert reports have been furnished, expert deposition have
motions    focus   on   the   same   arguments    Plaintiff   has   made

relative to pending cross-motions for summary judgment.              The

Court will not resolve these issues, which are essential to

Plaintiff's contentions, in the context of motions to strike.

Finally, Plaintiff filed these motions on the eve of its

deadline to submit rebuttal expert reports after having had

the benefit of the expert reports for approximately 90 days.

        Upon consideration of the nature and circumstances of the

four motions to strike expert reports, the Court hereby DENIES

WITHOUT PREJUDICE Plaintiff's motions to strike expert reports

(doc. nos. 1222, 1223, 1224 & 1225).       Plaintiff may refile its

motions at a more appropriate time.

        ORDER ENTERED at Augusta, Georgia, this /^ day of July,

2019.




                                       J.^RANlAir HALg, CHIEF JUDGE
                                       UNITE^STATES DISTRICT COURT
                                       SOUXHERN   DISTRICT OF GEORGIA




been taken, and any summary judgment motions on liability
issues have been filed.        (See Doc. No. 1171.)
